Kruse, J. (dissenting):
I think the oral reservation of the rye was good as to the tenant, and assuming also that as between the grantor and grantee it was effectual, and that the oral agreement is not in contravention of the deed and covenant of 'warranty, still I am unable to see how the plaintiff is entitled to recover. If the title to the rye did not pass by the conveyance to the grantee, the tenant has no claim against the grantor for the refusal of the grantee to permit the tenant to take it. The grantor is not responsible for the wrongful act of the grantee in that regard, and merely because the tenant obtained a j udgment against the grantor for such wrongful act of the grantee does not in turn make the grantee liable to the grantor for the judgment so recovered unless, of course, there was an agreement between them to that effect. I think the evidence falls short of proving any such agreement. Nor do I see how the law of subrogation applies to this case.
I, therefore, vote for affirmance.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event.